                                   1                                 UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4

                                   5     UNITED STATES OF AMERICA,                          Case No. 18-cr-00172-BLF-1
                                   6                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                   7             v.                                         MOTION TO DISMISS INDICTMENT;
                                                                                            DENYING DEFENDANT’S EX PARTE
                                   8     MICHAEL KAIL,                                      APPLICATION TO FILE DOCUMENT
                                                                                            UNDER SEAL
                                   9                    Defendant.
                                                                                            [Re: ECF 22, 23]
                                  10

                                  11          The United States (“Government”) has filed an indictment alleging that Defendant Michael
                                  12   Kail (“Kail” or “Defendant”) engaged in a scheme between 2012 and 2014 to defraud Netflix, Inc.
Northern District of California
 United States District Court




                                  13   (“Netflix”), Kail’s employer during the relevant time period. On April 26, 2018, a grand jury
                                  14   sitting in this District returned a twenty-nine count indictment charging Defendant with nineteen
                                  15   counts of wire fraud, three counts of mail fraud, and seven counts of money laundering. See
                                  16   Indictment, ECF 1. The gist of the charged scheme is that Defendant used his position as Vice
                                  17   President of Internet Technology at Netflix to approve contracts with and payments to third-party
                                  18   vendors, in exchange for “kickbacks.” See Indictment ¶¶ 17–18.
                                  19          Kail now seeks to dismiss the indictment pursuant to Federal Rule of Criminal Procedure
                                  20   12(b)(3) on grounds that the charges against him, as alleged, do not constitute a crime under 18
                                  21   U.S.C. §§ 1341, 1343, and 1346. See Motion to Dismiss Indictment (“Motion”) at 1, ECF 23.
                                  22   Kail also requests “that this Court take judicial notice of the search warrant affidavits previously
                                  23   filed under seal and un-sealed at the last hearing in this case.” See Memorandum in Support of
                                  24   Motion (“Memorandum”) at 4, ECF 23-1. In addition, Kail seeks to file under seal pursuant to
                                  25   Criminal Local Rule 56-1 two interrogatories and responses that are under a protective order from
                                  26   a civil case involving Netflix. See Ex Parte Application to File Under Seal (“Application”), ECF
                                  27   22. For the reasons discussed on the record at the hearing on December 11, 2018, and set forth
                                  28   below, Kail’s Request for Judicial Notice, Motion, and Application are DENIED.
                                         I.    LEGAL STANDARD
                                   1
                                              A.     Criminal Local Rule 56-1
                                   2
                                               Under Criminal Local Rule 56-1, “[a] sealing order may issue only upon a request that
                                   3
                                       establishes that a document is sealable because, for example, the safety of persons or a legitimate
                                   4
                                       law enforcement objective would be compromised by the public disclosure of the contents of the
                                   5
                                       document.” Crim. L.R. 56-1(b).
                                   6
                                              B.     Judicial Notice
                                   7
                                               Under Federal Rule of Evidence 201(b), a court “may judicially notice a fact that is not
                                   8
                                       subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial
                                   9
                                       jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot
                                  10
                                       reasonably be questioned.” A court may not take judicial notice of an element of an offense, since
                                  11
                                       a criminal defendant is entitled to have a jury determine every element of the charged crime. See
                                  12
Northern District of California




                                       United States v. Gaudin, 515 U.S. 506, 511 (1995) (concluding that “[t]he Constitution gives a
 United States District Court




                                  13
                                       criminal defendant the right to have a jury determine, beyond a reasonable doubt, his guilt of every
                                  14
                                       element of the crime with which he is charged”). Moreover, “[j]ust because the document itself is
                                  15
                                       susceptible to judicial notice does not mean that every assertion of fact within that document is
                                  16
                                       judicially noticeable for its truth.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th
                                  17
                                       Cir. 2018).
                                  18
                                              C.     Federal Rule of Criminal Procedure 12(b)(3)
                                  19
                                               Rule 12(b) of the Federal Rules of Criminal Procedure permits “any defense which is
                                  20
                                       capable of determination without the trial of the general issue to be raised by pretrial motion.” See
                                  21
                                       United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986) (internal
                                  22
                                       quotation omitted). Rule 12(b)(3) pertains to alleged defects in the indictment and permits a
                                  23
                                       motion to dismiss for “lack of specificity” or “failure to state an offense.” See Fed. R. Crim. P.
                                  24
                                       12(b)(3)(iii)-(v).
                                  25
                                        II.    DISCUSSION
                                  26
                                               As an initial matter, the Court recognizes that “[i]n ruling on a pretrial motion to dismiss
                                  27
                                       an indictment for failure to state an offense, the district court is bound by the four corners of the
                                  28
                                                                                          2
                                   1   indictment” and “must accept the truth of the allegations in the indictment in analyzing whether a

                                   2   cognizable offense has been charged.” United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002).

                                   3   Boren further instructs that “[t]he indictment either states an offense or it doesn’t. There is no

                                   4   reason to conduct an evidentiary hearing.” Id.

                                   5          Here, the Court finds Kail’s request for judicial notice of search warrant affidavits in

                                   6   support of Kail’s motion to dismiss outside “the four corners of the indictment,” and thus outside

                                   7   the appropriate scope of the Court’s present inquiry. See id. Kail also requests judicial notice of

                                   8   two interrogatories and responses that are under a protective order from a civil case involving

                                   9   Netflix. See Memorandum at 5, ECF 23-1. The Government argues that this request is improper

                                  10   under Boren. See Opp’n at 8, ECF 30. The Court agrees. Like the search warrant affidavits, the

                                  11   interrogatories and responses are outside “the four corners of the indictment.” Boren, 278 F.3d at

                                  12   914. Moreover, Kail has failed to demonstrate that the interrogatories and responses are sealable
Northern District of California
 United States District Court




                                  13   because “the safety of persons or a legitimate law enforcement objective would be compromised

                                  14   by the public disclosure of the contents.” See Crim. L.R. 56-1(b). Accordingly, Kail’s request for

                                  15   judicial notice is DENIED and Kail’s Application to file under seal at ECF 22 is DENIED.

                                  16          The Court next turns to Kail’s Motion to Dismiss Indictment. ECF 23. Kail argues (1)

                                  17   that “there should be a requirement of actual economic harm to the victim [Netflix] of an honest

                                  18   services fraud” in a private sector case such as this; and (2) that under such a requirement, the

                                  19   indictment fails to state an offense because it does not state “that Netflix suffered [] economic

                                  20   harm by any action taken by Kail.” See Memorandum at 1, 5, 6, ECF 23-1. The Government

                                  21   counters that the Ninth Circuit does not impose an “actual harm” element in a case such as this

                                  22   “because Netflix is a private company,” that this Court should not require such an element, and

                                  23   that in any case, the indictment properly alleges economic harm to Netflix. See Opp’n at 3, 4, 6.

                                  24          The Court recognizes that the Ninth Circuit has not decided “whether in a private sector

                                  25   [honest services fraud] case there might be a requirement that economic damages be shown.” See

                                  26   United States v. Milovanovic, 678 F.3d 713, 727 (9th Cir. 2012) (en banc). However, the Court

                                  27   finds that here, accepting the allegations in the indictment as true, see Boren, 278 F.3d at 914, the

                                  28   indictment sufficiently alleges that Kail’s charged scheme caused Netflix to suffer economic harm
                                                                                         3
                                   1   to survive a motion to dismiss under Fed. R. Crim. P. 12(b)(3). For example, the indictment

                                   2   alleges that Kail’s scheme “deprived Netflix of [] its money and property by enabling the vendors

                                   3   to, among other things, negotiate more favorable contracts with Netflix than they would have been

                                   4   able to obtain without [Kail’s] assistance.” See Indictment ¶ 21, ECF 1. In other words, Kail

                                   5   allegedly used his position as Vice President of Internet Technology at Netflix to approve

                                   6   contracts with and payments to third-party vendors, in exchange for “kickbacks,” see Indictment

                                   7   ¶¶ 17–18, and the terms of those contracts allegedly caused economic harm to Netflix that Netflix

                                   8   would not otherwise have suffered, see Indictment ¶ 21. Thus, the Court finds economic damages

                                   9   to the victim, Netflix, due to Kail’s actions sufficiently alleged. Accordingly, Kail’s Motion at

                                  10   ECF 23 is DENIED and the Court need not and does not reach the question of whether “economic

                                  11   damages” are strictly required in a private sector honest services fraud case.

                                  12   III.   CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, Kail’s Motion to Dismiss Indictment at ECF 23 and Ex Parte

                                  14   Application to File Document Under Seal at ECF 22 are DENIED.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 11, 2018

                                  18                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
